           EXHIBIT E

Case 2:97-cr-00098-JPS Filed 08/31/20 Page 1 of 3 Document 2222-5
HURLEY,BURISH & STANTON,S.C.                                                       33 EAST MAIN STREET,SUITE 400
A TTORNEYS AT LAW                                                                                  Mailing Address:
                                                                                            POST OFFICE BOX 1528
                                                                                         MADISON,WI 53701-1528


Marcus J. Berghahn                  Stephen P.Hurley*                                           Tel.(608)257-0945
Mark D.Burish                       John D.Hyland                                               Fax.(608)257-5764
Ralph Cagle                         John C. Mitby"                                           www.hbslawfirm.com
Peyton B. Engel                     Daniel J.Schlichting                                           Author's e-mail:
Andrew Erlandson                    Marie A.Stanton                                        shudeyehbslawfirm.com
Patrick J. Fiedler                  Thomas S. Vercauteren
•Also Licensed In Illinois
"Also Licensed In Colorado


                                                        July 25,2016



            The Honorable Joseph P. Stadtmueller
            United States District Court
            Eastern District of Wisconsin
            517 E. Wisconsin Ave.
            Milwaukee,WI 53202

                         Re:   United States ofAmerica v. Randy M. Yager
                               Case No.1997 CR 98 JPS

             Dear Judge Stadtmueller:

                    Mr. Yager's sentencing is outside the norm for the Court and the parties. The
             court must either accept the parties'recommendation of a 15 year sentence or let the
             matter proceed to trial. Nevertheless, the computation of the Sentencing Guidelines
             serves a function as a benchmark against which to measure the reasonableness of the
             parties' recommendation.

                    Regardless of whether one agrees with Mr. Yager's proffered clarifications to the
             calculation, the sum remains the same: a life sentence. That,too, is the probable
             outcome of the parties' recommendation.

                    Mr. Yager was arrested on October 16,2014. If the court accepts the plea and
             sentencing recommendation,with credit for time served and the application of "good
             time," Mr. Yager will be further imprisoned for more than 11 years and,if he lives that
             long, will be 71 years old when released. "If he lives that long" is the operative thought.
             Neither of his parents lived that long,nor has any male in his family that he can recall.
             His health, as outlined in the presentence investigation report, has not been good and a
             more thorough physical examination once he is remitted to the Bureau of Prisons ought
             confirm that.



                        Case 2:97-cr-00098-JPS Filed 07/25/16 Page 1 of 2 Document 2180
                       Case 2:97-cr-00098-JPS Filed 08/31/20 Page 2 of 3 Document 2222-5
HURLEY,BURISH & STANTON,S.C.

Hon. Joseph P.Stadtmueller
July 25,2016
Page 2


      What the sentence recommendation of the parties accomplishes that strict
adherence to the guidelines would not,is to give Mr. Yager a chance to be released. If
he pays attention to his health and takes care of himself, and if he serves his time well,
the recommended sentence may be just short of one for life.

            So,one asks, why ought he be given this chance?

        While having fled prosecution is not a favored act,in the almost 20 years of his
absence he lived a law-abiding life. The Randy Yager who you will sentence is not the
same Randy Yager who fled.The many letters of those who have known and lived in
the same community with him over the last 20 years attest to a well- regarded member
of a close-knit expatriate community' The letters depict a caring man who was quick to
help others and who,with his wife,lived a very modest life. They show,too, that he
earned the trust of those among whom he lived and worked.Incapacitation to prevent
future crime is not,today,the same concern it would have been 20 years ago. It will be
even less 11 years hence. He has demonstrated that he can live productively, peacefully
and within the law.

      I request that you accept the recommendation of the parties and sentence Mr.
Yager to a term of imprisonment of 15 years, with credit for time served from October
16,2014.

                                                    Cordially,

                                                    HURLEY,BURISH &STANTON,S.C.



                                                    Stephen P. Hurley

SPH:mns
 ua►.wr,a» imeatt/weadarloghamftle.ImoMi.IVREimpd




             ICopies of those letters have been delivered to and filed by Mr. Dragolovich.



             Case 2:97-cr-00098-JPS Filed 07/25/16 Page 2 of 2 Document 2180
            Case 2:97-cr-00098-JPS Filed 08/31/20 Page 3 of 3 Document 2222-5
